1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 02/01/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/28/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (US PG Pub 2015/0022046) in view of Chadbbourne et al. (5,774,987).
	As to independent claim 10, Shibata teaches a stator of an electric machine comprising: first and second first-phase hairpin winding terminals (see annotated figure 10) extending axially away from end windings of the stator (11); at least one second-phase hairpin winding terminal (see annotated figure 10) located between and circumferentially spacing the first-phase hairpin winding terminals (see annotated figure 10) from one another; and a unitary jumper (see annotated figure 10) and bonded with 

    PNG
    media_image1.png
    586
    605
    media_image1.png
    Greyscale

However Shibata teaches the claimed limitation as discussed above except a unitary jumper having face-to-face and spaced-apart C-hooks wrapping around.
 Chadbbourne et al. teaches a unitary jumper (connector 10) to join cable (A and B) having face to face and spaced apart C-hooks wrapping around as shown in figure 1, for the advantageous benefit of providing the conductors to be sandwich against the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Shibata by using a unitary jumper (connector) having face-to-face and spaced-apart C-hooks wrapping around, as taught by Chadbbourne et al., to provide the conductors to be sandwich against the sleeve and a center section having outwardly bowed sections between the two opposite ends.
As to claim 11/10, Shibata teaches further comprising a terminal lead passing between the first and second hairpin winding terminals (see annotated figure 10), the bridge further spanning over the terminal lead as shown in figure 10.  
As to claim 12/10, Shibata in view of Chadbbourne et al. teaches the claimed limitation as discussed above except wherein the jumper is formed by bending opposite ends of a stamped metal strap out of a stamping plane to form the C-hooks.  
However Chadbbourne et al teaches the jumper (connector 10) is formed by bending opposite ends of a stamped metal strap out of a stamping plane to form the C-hooks as shown in figure 1, for the advantageous benefit of providing the conductors to be sandwich against the sleeve and a center section having outwardly bowed sections between the two opposite ends.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Shibata in view of Chadbbourne et al. by bending opposite ends of a stamped metal strap out of a stamping plane to form the C-hooks, as taught by Chadbbourne et al., to provide the 
As to claim 13/10, Shibata in view of Chadbbourne et al. teaches the claimed limitation as discussed above except wherein a bridge portion of the jumper between the C- hooks is located radially inward of the first-phase hairpin winding terminals.
	However Chadbbourne et al. teaches a bridge portion of the jumper (connector 10) between the C- hooks is located radially inward of the winding terminals (conductors A, B) as shown in figure 1, for the advantageous benefit of providing the conductors to be sandwich against the sleeve and a center section having outwardly bowed sections between the two opposite ends.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Shibata in view of Chadbbourne et al. by using a bridge portion of the jumper between the C- hooks is located radially inward of the winding terminals, as taught by Chadbbourne et al., to provide the conductors to be sandwich against the sleeve and a center section having outwardly bowed sections between the two opposite ends.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        February 13, 2021